DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action.  Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant’s submission filed on 10/28/2021 has been entered.


Response to Amendment
            The amendment filed 10/28/2021 has been entered.  Claims 1, 4, 6-7, 10-18 and 26-31 remain pending in the application.  Claims 14-18 remain withdrawn from consideration.
It is noted, the outstanding drawing objections, cited in the action mailed on 09/04/2019, have been withdrawn in light of Applicant’s amendment to Claim 1, in the instant amendment of 10/28/2021.  The drawings filed on 12/21/2016 are approved.
Also, the outstanding claim objections, cite in the action mailed on 09/04/2019, of Claims 6-7 and 28-29 have been withdrawn in light of Applicant’s amendment of Claims 6-7 and 28-29 in the instant amendment of 10/28/2021.
The previous 35 USC 112(b) rejections of Claims 1, 4, 6-7, 10-13 and 26-31 are withdrawn in light of Applicant’s amendment to Claims 1, 6-7, 26 and 28-29.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4, 6-7, 10-13 and 28-29 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1, line 17, recitation of “the diameter of the motor shaft” is not clear in context.  It is unclear if this is the same diameter as in lines 2-3.  This limitation would be clearer if rewritten as --the outer diameter of the motor shaft.
Claim 6, line 1, recitation of “the outer diameter of the downrod” lacks antecedent basis.  This limitation would be clearer if rewritten as --an outer diameter of the downrod--.
Claim 6, line 2, recitation of “the diameter of the upper cavity” is not clear in context.  It is unclear if this is the same diameter as in Clam 1, lines 9?  This limitation would be clearer if rewritten as --the inner diameter of the upper cavity--.
Claim 7, lines 2-3, recitation of “the diameter of the lower cavity” is not clear in context.  It is unclear if this is the same diameter as in Clam 1, lines 9-10?  This limitation would be clearer if rewritten as --the inner diameter of the lower cavity--.
Claim 28, line 2, recitation of “the outer diameter of the downrod” lacks antecedent basis.  This limitation would be clearer if rewritten as --an outer diameter of the downrod--.
Claims 28, lines 2-3, recitation of “the diameter of the upper cavity” is not clear in context.  This limitation would be clearer if rewritten as -- the inner diameter of the upper cavity--.
Claim 29, lines 3, recitation of “the diameter of the lower cavity” is not clear in context.  This limitation would be clearer if rewritten as --the inner diameter of the lower cavity--.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Royer US 4,862,581, in view of Tries et al. US 3,139,643, as an evidently reference, in further view of Richardson US Pub. 2008/0286111.

With respect to Claim 1, Royer discloses a ceiling fan (see Figure 4, Column 1, lines 33-34) comprising: a motor 53/43 having a motor shaft 13/23/25 with opposing ends 25/20, with the motor shaft 13/23/25 having an outer diameter (O.D. of 23); a motor housing 3 encasing (see Figure 3) the motor 53/43; a plurality of blades (see Figure 4, Column 4, lines 53-58) coupled (via 61/4) to the motor 53/54; a downrod (“pipe”, Column 3, lines 30-50) and a motor adapter 9/5/6 coupled (via 51, see Figure 3, Column 4, lines 44-45) to the motor housing 3 and defining a cavity 10 separated into an upper cavity (cavity of wall 11, hereafter 11) having an upper cavity inner diameter 

Also, with respect to the limitations directed to the method of forming, namely “is swaged”.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  See MPEP 2113.  In this instance, Royer discloses the shaft in the upper cavity has a diameter that is greater than the diameter of the shaft in the lower cavity (Column 3, lines 60-65).
Although the combination of prior art disclose most of the limitations of the claim, including Royer disclosure of a downrod (“pipe”, Column 3, lines 30-50) and fastener (“conventional set screw”, Column 3, lines 38-40) and Tries et al. teachings of swaging a shaft (Column 3, lines 23-30), the combination of prior art is silent on a downrod having an outer diameter and a pair of downrod mounting apertures; and the motor adapter including a pair of fastener apertures and the mounting fastener passes through the pair of downrod mounting apertures and the pair of fastener apertures.  Richardson disclosing a ceiling fan (Paragraph 0007, lines 1-2), specifically teach a downrod 15 having an outer diameter (O.D. of 15 see Figure 2) and a pair of downrod mounting apertures (21 left and right); and the motor adapter 16 including a pair of fastener apertures 24/25 and a mounting fastener 26 passes through the pair of downrod mounting apertures 21/25 and the pair of fastener apertures 21 (see Figure 2).  Richardson teach the pair of downrod mounting apertures and the pair of fastener apertures have a fastener passing though advantageously eased the mounting process 

With respect to Claim 10, as it depends from Claim 1, the combination of prior art teach all the limitation of the claim, including Royer disclosure of providing an interference (“additional support”, Column 3, line 65) for securing the motor shaft 13/23/25 to the motor adapter 9, (see “interference fit”, Column 3, lines 54-60, and clip 25) and Tries et al. teachings of the swaged end (Column 3, lines 23-30) of the shaft 14 defines a lip (see 15 top and bottom in Figure 5).

With respect to Claim 11, as it depends from Claim 1, Richardson further teaches a ratcheting fastener 27 disposed adjacent to and extending partially over (see Figures 1-2 and 4) at least one 25 of the pair of fastener apertures 24/25.

With respect to Claim 12, as it depends from Claim 11, Richardson further teaches the mounting fastener 26 comprises a threaded portion (Paragraph 0013, lines 14-15) and the ratcheting fastener 27 threadably receives the threaded portion (see Figure 2).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Royer, in view of Tries et al. and Richardson (all mentioned previously), in further view of Tang US 6,311,943.

With respect to Claim 4, as it depends from Claim 1, although the combination of prior art teaches most of the limitation of the claim, including Royer’s disclosure of a motor adaptor 9/5/6 extending above (see Figure 3) the motor housing 3, Tries et al. teachings of swaging a shaft and Richardson teaching of mounting holes 21/24/25 and a fastener 26; the combination of prior art is silent on a cap slidably disposed around the downrod wherein the cap slides along the downrod to cover the motor adapter.  Tang disclosing a ceiling fan (see title), specifically teach a cap 40 slidably (Column 3, lines14-15) disposed around the downrod 20 wherein the cap slides along the downrod (Column 3, lines 15-20) to cover the motor adapter 30/32.  Tang teaches the cap advantageously centered the adaptor (Column 3, lines 36-41).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the cap taught by Tang, in the pump disclosed by Royer, to have advantageously centered the adaptor.
 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Royer, in view of Tries et al. and Richardson (all mentioned previously), in further view of Ghosh US Pub. 2010/0319224.

With respect to Claim 6, as it depends from Claim 1, although the combination of prior art teaches most of the limitation of the claim, including Royer’s disclosure of a downrod (“pipe”, Column 3, lines 30-50) and a upper cavity 11, Tries et al. teachings of swaging a shaft (Column 3, lines 23-30), and Richardson teaching of mounting holes 21/24/25 and a fastener 26; the combination of prior art is silent on the outer diameter of the downrod is about 0.005 inches smaller than the diameter of the upper cavity.  Ghosh disclosing a support structure, specifically teach the outer diameter of a downrod 110 is 0.005 inches smaller (Paragraph 0020, lines 24-27) than the diameter of an upper cavity 122.  Ghosh teaches the 0.005 inches of difference advantageously provided a strong bond (Paragraph 0020, lines 28-29).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention; to have used the 0.005 inches of difference as taught by Ghosh, in the pump disclosed by Royer, to have advantageously provided a strong bond.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Royer, in view of Tries et al. and Richardson (all mentioned previously), in further view of Koehl et al. US 4,491,421.

With respect to Claim 7, as it depends from Claim 1, although the combination of prior art teach most of the limitation of the claim, including Royer’s disclosure a press-fit connection (“tight, interference fit”, Column 3, lines 54-60) is defined by the outer .  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Royer, in view of Tries et al. and Richardson (all mentioned previously), in further view of McCloud et al. US 8,827,664.

With respect to Claim 13, as it depends from Claim 1, although the combination of prior art teach most of the limitation of the claim, including Royer’s disclosure of a motor adapter 9/5/6 having a cavity 10, Tries et al. teachings of swaging a shaft (Column 3, lines 23-30), and Richardson teaching of mounting holes 21/24/25 and a fastener 26; the combination of prior art is silent on a weep hole disposed within the motor adapter providing fluid communication between the cavity and a space external of .


Claims 26-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Royer, in view of Tries et al., as an evidently reference (both previously mentioned).

	With respect to Claim 26, Royer discloses a ceiling fan (see Figure 4, Column 1, lines 33-34) motor 1 adapter assembly comprising: a motor 1 having a motor shaft 13/23/25 with opposing ends 22/20, with the motor shaft 13/23/25 having an outer diameter (O.D. of 23); and a motor adapter 9 defining an upper cavity (cavity of wall 11, hereafter 11) and a lower cavity (cavity surrounding 23 in Figure 3); wherein the motor shaft 13/23/25 extends through(see 24 in Figure 3) the lower cavity (cavity surrounding 23 in Figure 3) and at least partially (see groove 24 in Figure 3) into the upper cavity 11, the outer diameter (O.D. of 23) of the motor shaft 13/23/25 is greater than an inner 
This simple substitution is only substituting the clip disclosed by Royer with the swaging technique evidenced by Tries et al. which yields a simpler and less costly connection, since the clip is no longer necessary.
Also, with respect to the limitations directed to the method of forming, namely “is swaged”.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  See MPEP 2113.  In this 

With respect to Claim 27, as it depends from Claim 26, Royer discloses a downrod (“pipe”, Column 3, lines 30-50) extending into the upper cavity 11 and coupled (via 14) to the motor adapter 9 (Column 3, lines 30-50).

With respect to Claim 30, as it depends from Claim 26, the combination of prior art teach all the limitation of the claim, including Royer’s disclosure of providing an interference (“additional support”, Column 3, line 65) for securing the motor shaft 13/23/25 to the motor adapter 9, (see interference fit, Column 3, lines 54-60, and clip 25) and Tries et al. teachings of the swaged end (Column 3, lines 23-30) of the shaft 14 defines a lip (see 15 top and bottom in Figure 5).


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Royer, in view of Tries et al., in further view of Ghosh (all previously mentioned).

With respect to Claim 28, as it depends from Claim 27, although Royer discloses most of the limitations of the claim, including a downrod (“pipe”, Column 3, lines 30-50) and a upper cavity 11, both Royer and Tries et al. are silent on the outer diameter of the downrod is 0.005 inches smaller than the diameter of the upper cavity.  Ghosh disclosing a support structure, specifically teach the outer diameter of a downrod 110 .  


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Royer, in view of Tries et al., in further view of Koehl et al. (all previously mentioned).

With respect to Claim 29, as it depends from Claim 27, although Royer discloses most of the limitations of the claim, including the press-fit connection (“tight, interference fit”, Column 3, lines 54-60) is defined by the outer diameter (O.D. of 23) of the motor shaft 13/23/15 being greater than the diameter of the lower cavity (cavity surrounding 23 in Figure 3), both Royer and Tries et al. are silent on the shaft being greater by 0.0005 inches.  Koehl et al. disclosing a pump, specifically teach the outer diameter of a shaft 38 being greater than the diameter of a lower cavity 50 by about 0.0005 inches (0.0005 is within the range 0.0001-0.001 inches, Column 7, lines 38-39).  Koehl et al. teach the 0.0005 inches of difference advantageously prevented relative rotation (Column 7, lines 42-43).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention; to have used the 0.0005 inches of .  

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Royer, in view of Tries et al., in further view of McCloud et al. (all previously mentioned).
.
With respect to Claim 31, as it depends from Claim 26, although Royer discloses most of the limitations of the claim, including an upper cavity 11 of a motor adapter 9, both Royer and Tries et al. are silent on a weep hole disposed within the upper cavity of the motor adapter providing fluid communication between the upper cavity and a space external of the motor adapter.  McCloud et al. disclosing a ceiling fan motor adapter (see title), specifically teach a weep hole 56 disposed within the upper cavity (52 above 53, see Figure 5) of the motor adapter 14 providing fluid communication between the upper cavity (52 above 53, see Figure 5) and a space external (outside 14) of the motor adapter 14.  It was old and well known in the art that a common weep hole advantageously allowed drainage.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the weep hole taught by McCloud et al., in the pump disclosed by Royer, to have advantageously allowed drainage.




Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive.

Applicant’s arguments (see Remarks, Page 7, line 26 to Page 9, line 4) with respect to Dickerson have been considered but are moot because the new ground of rejections do not rely on Dickerson; applied in the prior rejection of record, for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Whitehurst US 2,975,489 teaches pressing and swaging of a shaft (Column 4, lines 41-45).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  



Timothy P. Solak
/tps/
Art Unit 3746
02/03/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746